Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite since it is not clear how the fluorescence of the nanoparticles is used to detect nitrated aromatic compounds on the surface or in the solution. Does an increase or a decrease (i.e. quenching) of the fluorescence of the pyrene-labeled starch nanoparticles when contacted with the surface or the solution serve to indicate a presence of nitrated aromatic compounds on the surface or in the solution? It is not clear how the observed fluorescence in the method is correlated to a presence of nitrated aromatic compounds on the surface or in the solution tested. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (article from Analytical Chemistry, vol. 82, 2010, pages 461-465) in view of Yi (Master of Science Thesis entitled “Characterization of Starch Nanoparticles by Fluorescence Techniques”, 2014, submitted in the IDS filed on July 8, 2021).
Chen et al teach of pyrene-functionalized ruthenium nanoparticles as an effective chemosensor for detecting nitroaromatic compounds such as 2,4,6-trinitrotolunene (TNT), 2,4-dinitrotoluene (DNT) and nitrobenzene in a solution. The method comprises the steps of contacting a solution to be tested with pyrene-labeled ruthenium nanoparticles, and observing fluorescence of the nanoparticles. Chen et al teach that nitroaromatic compounds are detected in the solution when the fluorescence of the pyrene-labeled ruthenium nanoparticles is quenched. See the abstract, and pages 462 and 465 in Chen et al. Chen et al fail to teach that the method of detecting nitroaromatic compounds can be performed using pyrene-labeled starch nanoparticles instead of pyrene-labeled ruthenium nanoparticles.  
Yi teaches of starch nanoparticles which are labeled with pyrene (Py-SNPs).Yi also teaches that the pyrene-labeled starch nanoparticles are fluorescent, and that the fluorescence of these nanoparticles is able to be quenched by quenchers in a fluorescence quenching measurement, which probes the accessibility of the interior of Py-SNPs. See the abstract to Yi. 
Based upon the combination of Chen et al and Yi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pyrene-labeled starch nanoparticles taught by Yi in the method for detecting nitroaromatic compounds taught by Chen et al as a substitute for the pyrene-labeled ruthenium nanoparticles since Chen et al teach that pyrene-labeled nanoparticles are able to detect nitroaromatic compounds by measuring a quenching of the fluorescence of the pyrene-labeled nanoparticles caused by the nitroaromatic compounds, and Yi teaches that pyrene-labeled starch nanoparticles are also able to have their fluorescence quenched by quenchers in a fluorescence quenching measurement. Thus, the substitution of one known type of pyrene-labeled nanoparticles which are able to have their fluorescence quenched by substances in a fluorescent quenching measurement (i.e. the pyrene-labeled starch nanoparticles taught by Yi) for another known type of pyrene-labeled nanoparticles having the same ability (i.e. the pyrene-labeled ruthenium nanoparticles taught by Chen et al) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Yi as applied to claim 4 above, and further in view of Baca et al (US 10,119,953). For a teaching of Chen et al and Yi, see previous paragraphs in this Office action. Chen et al fail to teach that the pyrene-labeled nanoparticles used to detect nitroaromatic compounds can be coated onto the surface of a substrate such as paper and used to wipe a surface for testing of nitroaromatic compounds on the surface. 
Baca et al teach of fluorescent nanoparticles used to detect nitroaromatic compounds such as TNT in a sample. Baca et al teach that the fluorescent nanoparticles can be coated onto the surface of a substrate such as filter paper to form a solid state test strip or a cotton swab. Nitroaromatic compounds in a solution can be detected by contacting the solution with the filter paper coated with the fluorescent nanoparticles, and observing if any fluorescence quenching of the nanoparticles occurs. Similarly, nitroaromatic compounds on a surface can be detected by wiping the surface with a cotton swab containing the fluorescent nanoparticles, and observing if any fluorescence quenching of the nanoparticles occurs. Baca et al teach that when the fluorescence of the fluorescent nanoparticles is quenched after contact with a solution or a surface to be tested, the presence of nitroaromatic compounds in the solution or on the surface is detected. Baca et al teach that incorporating the fluorescent nanoparticles used for detection of nitroaromatic compounds onto a filter paper or a cotton swab provides the advantages of allowing the detection of nitroaromatic compounds in a wider variety of sample types and the formation of a portable sensor on a low cost substrate for the detection of nitroaromatic compounds in the field rather than in a laboratory. See the abstract, lines 66-67 in column 3, lines 1-15 in column 4, lines 21-24 in column 6, lines 65-67 in column 17, lines 1-36 in column 18, and lines 15-25 in column 19 of Baca et al. 
Based upon a combination of Chen et al, Yi and Baca et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pyrene-labeled starch nanoparticles taught by Yi in the method for detecting nitroaromatic compounds taught by Chen et al as a substitute for the pyrene-labeled ruthenium nanoparticles for the reasons set forth in the above paragraph (paragraph no. 6), and to further coat the pyrene-labeled starch nanoparticles taught by Yi onto a substrate such as filter paper for such a use since Baca et al teach that is it advantageous to incorporate fluorescent nanoparticles used to detect nitroaromatic compounds into a substrate such as filter paper or a cotton swab since by doing so, a wider variety of sample types are able to be tested, and such a paper substrate allows for the formation of a portable sensor on a low cost substrate for the detection of nitroaromatic compounds in the field rather than in a laboratory.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Chen et al and Baca et al. For a teaching of Yi, Chen et al and Baca et al, see previous paragraphs in this Office action. 
Yi teaches of a composition comprising pyrene-labeled starch nanoparticles, but does not teach that these nanoparticles are attached or coated onto the surface of a substrate such as paper. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach or coat the pyrene-labeled starch nanoparticles taught by Yi onto a substrate such as paper since Yi et al teach that the pyrene-labeled starch nanoparticles are capable of undergoing fluorescent quenching when contacted with quenchers in a fluorescence quenching measurement, Chen et al teach that such types of fluorescent quenching nanoparticles are able to be used in a method to detect nitroaromatic compounds in a solution, and Baca et al teach that is it advantageous to incorporate fluorescent nanoparticles used to detect nitroaromatic compounds into a substrate such as filter paper or a cotton swab since by doing so, a wider variety of sample types are able to be tested, and such a paper substrate allows for the formation of a portable sensor on a low cost substrate for the detection of nitroaromatic compounds in the field rather than in a laboratory.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Lei et al who teach of an explosive detection polymer comprising a small molecule fluorophore which can be pyrene; Veinot et al who teach of a detector for nitro-containing compounds comprising functionalized silicon nanocrystals supported on a substrate; Kim et al who teach of a nanoparticle sensor for detecting explosives; Willner et al who teach of a method for detecting TNT using a sensor comprising gold nanoparticles; Han et al (article from Analytical Chemistry, vol. 89, February 10, 2017, pages 3001-3008) who teach of fluorescent silicon nanoparticles for the sensitive detection of 2,4,6-trinitrophenol in a solution; and Patel et al (article from Langmuir, vol. 35, September 9, 2019, pages 13145-13156) who teach of the detection of nitroaromatics by pyrene-labeled starch nanoparticles. It is noted that the reference to Patel et al is not prior art against the instant claims since it was published after the effective filing date of the instant application. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 14, 2021